04/06/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0422


                                      PR 06-0422                             FILED
                                                                            APR 0 6 2021
                                                                         Bowen Greenwood

 IN THE MATTER OF THE PETITION OF                                     OClerk of Supreme Court

                                                                         Rs1YEA"---
 SHUVO R. SIRCAR



      Shuvo R. Sircar has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
applying for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Sircar passed the MPRE in August 2015 when seeking admission to
the practice oflaw in the State of New Jersey, where he was subsequently admitted. Sircar
was also admitted to the practice of law in the State of Pennsylvania. The petition states
that Sircar has "a demonstrated commitment to upholding all obligations owed by an
attorney." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Shuvo R. Sircar to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiners at the State Bar of Montana.
      DATED this-L— day of April, 2021.




                                                         Chief Justice



                                                S    '16161.4
                                                                itoe
    14z/7t
Aougel
   Justices